Citation Nr: 1429166	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

2. Entitlement to a rating in excess of 10 percent for residuals of fracture of the left middle finger.  

3. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the above RO which granted a 20 percent rating for diabetes mellitus, type II, and denied a rating in excess of 10 percent for residuals of fracture of the left middle finger.  

In a substantive appeal (VA Form 9) submitted in January 2011, the Veteran claimed entitlement to a TDIU rating.  The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thus, the issue of a TDIU rating has been raised and is properly before the Board.  For reasons set forth below, however, the issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's service-connected diabetes mellitus, type II, does not require insulin, but requires a daily oral hypoglycemic medication (Metformin) and a restricted diet, with no evidence of regulation of his activities. 

2. The Veteran's residuals of fracture of the left middle finger is assigned the maximum available rating for limitation of motion; ankylosis of the left middle finger is not shown.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 20 percent for diabetes mellitus, type I, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, DC 7913 (2013). 

2. The criteria for a rating in excess of 10 percent for residuals of fracture of the left middle finger have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5226 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2009 that fully addressed the notice elements in this matter.  This letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Also, in the aforementioned letters, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claims.  All identified and available service and post-service treatment records have been obtained for the Veteran, and he underwent VA examinations in April 2009, September 2011, and July 2013 to assess the severity of his conditions.  These VA examinations are adequate for rating purposes because they included review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence needed for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed and obtaining evidence pertinent to his claims.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Increased Rating Claims

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

1. Rating in Excess of 20 Percent for Diabetes Mellitus, Type II

The Veteran's diabetes mellitus, type II, has been assigned a 20 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under DC 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a monthly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

Note (1) to DC 7913 instructs that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913. 

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for diabetes mellitus, type II.  Most importantly, the competent medical evidence of record, including VA and private treatment records and a VA examination, does not show that the Veteran's diabetes mellitus requires regulation of activities.  While the evidence shows that his diabetes had an onset in June 2007, he was initially advised to restrict his diet to assist with lowering glucose levels and in April 2009, he was first prescribed an oral hypoglycemic medication (Metformin).  Further, he continues to need a restricted diet and take Metformin.  However, at no time has a physician informed the Veteran that he had to regulate his activities.  Rather, the record shows that the Veteran was advised to engage in some exercise.  

While the Veteran testified in November 2010 that he was incapable of doing exercise, due to his legs, he also testified that his doctor never told him he should refrain from physical activities to control his blood sugar, and case law has established that to be entitled to a 40 percent disability rating the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational or recreational activities. Camacho v. Nicholson, 21 Vet.App. 360, 361 (2007).  Significantly, the July 2013 VA examiner specifically found that the Veteran did not require regulation of activities as part of the medical management of his diabetes mellitus. Absent medical evidence of regulation of activities, the Veteran does not meet the criteria for a higher rating for his diabetes mellitus, To and an increased rating is not warranted.  Camacho v. Nicholson, 21 Vet.App. at 361. 

In summary, the preponderance of the evidence reflects that the service-connected diabetes mellitus, type II, has been no more than 20 percent.  Hart v. Mansfield, supra.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 20 percent for diabetes mellitus, type II, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

2. Residuals of Fracture of the Left Middle Finger

The Board notes that the Veteran has been assigned a 10 percent rating for residuals of fracture, middle finger left hand, under 38 C.F.R. § 4.71a, DC 5226, which provides a maximum 10 percent rating for ankylosis, whether favorable or unfavorable, of the long finger, regardless of whether the finger at issue is on the Veteran's dominant or non-dominant hand.  The note to this diagnostic code directs that consideration be paid to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. 

First, the Board notes it has considered the Veteran's complaints of aching and inability to fully extend and grip with his left hand.  Notwithstanding these findings, however, the Court has held that, where a musculoskeletal disability is currently evaluated at the highest scheduler evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, as the Veteran has been granted the maximum rating possible under DC 5226, which is the diagnostic code that is applicable to his disability, and as a higher rating is not available for limitation of motion under Diagnostic Code 5226, the analysis required by DeLuca would not result in a higher schedular rating. 

Second, the Board notes that the Veteran is currently receiving the highest rating available under DC 5226, even though the record does not show ankylosis of his left middle finger.  Rather, on the VA examinations in April 2009 and September 2011 show that he had motion of the left middle finger, albeit limited.  However, since the 10 percent rating for residuals of fracture of the left middle finger has been in effect since 1981 (more than 20 years) it is now protected.  See 38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).  

Finally, the Board has also considered whether an analogous increased rating is warranted based on amputation of the finger.  38 C.F.R. § 4.71a, DC 5154 provides that amputation of the long finger on either hand is assigned a 20 percent rating with metacarpal resection (more than one-half the bone lost).  A 10 percent rating is assigned for amputation of the long finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  However, while the Veteran has complained that he is unable to fully extend his left middle finger and that this interferes to some degree with the function of his hand, the competent medical evidence shows he is able to close and grip with his left hand; thus, there is no evidence that the Veteran's functional impairment more closely approximates that of an amputation of the left middle finger as he has denied having flare-ups and is able to use the finger.  Therefore, the evidence weighs against a finding that the Veteran has functional loss of his left middle finger that more closely approximates a higher percent disability rating, including under DC 5154.  

The preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim for a rating in excess of 10 percent for residuals of fracture, left middle finger, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra. 

3. Extraschedular Consideration

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate. First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the rating criteria for the Veteran's service-connected diabetes mellitus, type II, and his residuals of fracture, left middle finger, reasonably describe his disability level and symptomatology, for each disability, and provide for higher ratings for more severe symptoms and functional limitations, which were not shown.  Therefore, the Board concludes that the disability pictures for both the Veteran's diabetes mellitus and left middle finger were contemplated by the Rating Schedule; and that the assigned schedular ratings, as set forth above, are adequate.  Therefore, referral for the assignment of extraschedular ratings is not warranted. 

ORDER

A rating in excess of 20 percent for diabetes mellitus, type II, is denied. 

A rating in excess of 10 percent for residuals of fracture of the left middle finger is denied.  


REMAND

As noted above, the issue of TDIU has been raised and is properly before the Board.  The Veteran has basically contended that his service-connected disabilities prevent him from working.  The record shows that he is in receipt of disability benefits from the Social Security Administration due to his diabetes mellitus and peripheral neuropathy.  On a VA examination in July 2013, the examiner noted that due to his diabetes, the Veteran required regular meal times; due to his peripheral neuropathy, he was unable to perform frequent bending, twisting, carrying, crouching, squatting, and climbing stairs or ladders, and would have difficulty with any occupational activity that involved prolonged standing, walking distances, or sitting in one location.  The examiner noted that appropriate sedentary occupational activity would not be prevented, if given the opportunity for frequently breaks and changes in position.  The examiner also opined that the Veteran was capable of part time sedentary occupational activity that did not require walking and would require an elevator in a multistory building.  

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Rating boards are required to submit to the Director of Compensation and Pension Service, for extraschedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who failed to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Thus, the Board is precluded by regulation from assigning a TDIU on an extraschedular basis in the first instance, and must refer this case to the Director of the Compensation and Pension Service for such consideration.  

Review of the record shows that the Veteran in this case does not meet the schedular requirements of 38 C.F.R. § 4.16(a) for a TDIU rating.  He is currently service-connected for PTSD, rated as 30 percent disabling; type II diabetes mellitus, 20 percent disabling; residuals of fracture of the left middle finger, 10 percent disabling; peripheral neuropathy of the left lower extremity, 10 percent disabling; peripheral neuropathy of the right lower extremity, 10 percent disabling; peripheral neuropathy of the left upper extremity, 10 percent disabling; and left hydrocele, rated as 0 percent disabling.  He has a combined disability rating of 60 percent, effective from January 5, 2010.  Therefore, a remand is required for referral to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are complied with, with respect to whether the Veteran is entitled to a TDIU rating. 

2. Thereafter, refer this case to the Chief Benefits Director or the Director, Compensation and Pension Service, for the consideration of the assignment of a TDIU on an extraschedular basis under 38 C.F.R. §4.16(b).  Unless the benefits sought on appeal are granted, the Veteran and his representative should be furnished a supplemental statement of the case, to include information regarding why the Veteran failed to meet the requirements for an extraschedular evaluation, and be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


